DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 16 May 2022 has been entered.

Status of Claims
Claims 1-19 are pending, claims 1-13 remain withdrawn, claim 20 remains cancelled; and claims 14-19 are currently under consideration for patentability.  

Response to Arguments
Applicant’s arguments with respect to claims 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues against Examiner’s combination of the Fishler and Rawat references, specifically that a fractal antenna as described by Rawat cannot be combined with the fixation mechanism described by Fishler.  Applicant also provides an Affidavit from Perry Li, a co-inventor of the pending application, which further describes why Rawat’s fractal antenna cannot be combined with Fishler’s fixation mechanism.  In response to Applicant’s arguments and Affidavit, the Examiner has withdrawn the Rawat reference and introduced different references which describe the use of a fixation component which may serve as an antenna.  Without acquiescing to Applicant’s arguments, the Examiner has introduced these new references in an effort to advance prosecution.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fishler et al. (US 2016/0121128 A1) in view of Schugt et al. (US 2013/0085350 A1) and Meulmester (US 2014/0002318 A1).
Regarding claim 14, Fishler describes a leadless implantable medical device 102 comprising
a housing 110
a pacing electrode 108 disposed on a distal portion of the housing (figure 3, for example)
a fixation mechanism 205 disposed on a distal end of the housing (figure 3, for example)
an electronics circuit 210 disposed in the housing ([0077]), the electronics circuit configured to generate and deliver pacing signals to the pacing electrode ([0039], [0077]), wherein the fixation antenna has a body that is shaped as a helix ([0076]; figure 3)
Regarding claim 14, although Fishler describes a fixation mechanism, Fishler does not explicitly disclose that the fixation mechanism is a “fixation antenna configured for operation as a monopole antenna to communicate with an external device.”  Fishler does, however, describe that leadless pacemakers may “communicate with one another, with an ICD 106, and with an external device (programmer) 109 through wireless transceivers, communications coils and antenna, and/or by conductive communication through the same electrodes as used for sensing and/or delivery of pacing therapy” ([0035], emphasis added).  Therefore, the Examiner respectfully submits that Fishler suggests that the leadless pacemaker may contain an antenna to communicate with an external device.  Specifically regarding the configuration of the fixation mechanism as a “fixation antenna,” the Examiner respectfully directs Applicant to the reference of Schugt.  Schugt also describes a leadless implantable medical device ([0025]) with a pacing electrode ([0027]) and fixation mechanism ([0022]), including wherein the fixation mechanism is a fixation antenna disposed on a distal end of the housing and configured for operation as an antenna to communicate with an external device ([0020], [0031]).  As Schugt is also directed towards a leadless implantable medical device and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a fixation antenna, similar to that described by Schugt, when using the device and fixation mechanism described by Fishler, as doing so advantageously allows the resulting mechanism to operate as both a fixation means and an antenna means, leading to an overall more efficient design.  Fishler in view of Schugt therefore suggests the claimed device with the exception of not explicitly disclosing that the antenna operates as a monopole antenna.  However, the Examiner respectfully directs Applicant to the reference of Meulmester, which shares a co-inventor and Assignee with the present application.  Meulmester describes antennas for implantable medical devices ([0002]), including wherein such an antenna may be configured as a monopole antenna ([0006]).  As Meulmester is also directed towards implantable medical devices and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the fixation antenna described by Fishler and Schugt such that it acted as a monopole antenna, as described by Meulmester, as doing so would be a matter of using a known technique (a monopole antenna) to improve a similar device (an implantable medical device) in the same way (for communicating with other devices).  
Regarding claim 15, Fishler further describes a feedthrough assembly 212 operatively connecting the fixation antenna 205 to the electronic circuit 210 ([0079]; figure 3).
Regarding claim 16, Meulmester further describes wherein the fixation antenna includes a body that extends between a proximal end and the distal end, the body having a length defined based on a wavelength of a carrier frequency for communication with the external device ([0006]).  
Regarding claim 17, Meulmester further describes wherein the length of the body is a quarter multiple of the wavelength of the carrier frequency ([0006]). 
Regarding claims 18 and 19, Fishler in view of Schugt and Meulmester suggests the leadless implantable medical device of claim 16, and Fishler further describes wherein the fixation mechanism is shaped as a helix ([0076]; figure 3).  Fishler, Schugt, and Meulmester do not explicitly disclose wherein the helix has less than five turns of rotation or less than one and a quarter turns of rotation between the distal end and the proximal end.  However, the Examiner respectfully submits that, as Fishler describes configuring the fixation mechanism as a helix, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the helix with the necessary number of rotations in order to both securely position the device and allow for proper communication, as doing so would be a matter of optimizing the prior at conditions through routine experimentation (please see MPEP 2144.05).  


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792